Order entered March 6, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                            No. 05-18-01333-CV

   IN RE BRUCE BISHOP, ASHLEY HUTCHESON, DALLAS COUNTY
         REPUBLICAN PARTY, AND MISSY SHOREY, Relators

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-14298

                                  ORDER
                         Before the Court En Banc

      Based on the Court’s opinion of this date, we withdraw our opinion of

December 17, 2018, vacate our December 17, 2018 order, and dismiss this

proceeding.


                                          /s/    ROBERT D. BURNS, III
                                                 CHIEF JUSTICE